DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, and 4–8 is/are pending.
Claim(s) 3 is/are canceled.

Response to Amendment
Applicants have proposed amending claim 1 to include the limitation "at least one additive, the at least one additive being at least one of kaolin and a petroleum distillate." This limitation was not previously presented. Therefore, the proposed amendments raise issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 112(b) have been fully considered but they are not persuasive.
Applicants argue it is irrelevant whether "parts" is mass, molar or volumetric because the result would always be substantially identical for aqueous starting materials (P7/¶1). Using the mixing ratio of 1 : 3 exemplified by the applicant, the results are not identical and depend on the density and molecular weight of the starting materials. A mixture containing 1 part by mass of A and 3 parts by mass of B would contain              
                
                    
                        1
                    
                    
                        
                            
                                ρ
                            
                            
                                A
                            
                        
                    
                
                 
            
        parts by volume of A, where ρA is the density of A,             
                
                    
                        3
                    
                    
                        
                            
                                ρ
                            
                            
                                B
                            
                        
                    
                
                 
            
        parts by volume of B, where ρB is the density of B. Normalizing to 1 parts by volume of A, the mixture would contain 1 parts by volume of A and              
                
                    
                        3
                        
                            
                                ρ
                            
                            
                                A
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                B
                            
                        
                    
                
            
         parts by volume. The parts by mass and parts by volume would only be identical when ρA is equal to ρB. A mixture containing 1 part by mass of A and 3 parts by mass of B would contain              
                
                    
                        1
                    
                    
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                
                 
            
        parts by mole of A, where MWA is the molecular weight of A, and              
                
                    
                        3
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
                 
            
        parts by mole of B, where MWB is the molecular weight of B. Normalizing to 1 parts by mole of A, the mixture would contain 1 parts by mole of A and              
                
                    
                        3
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
            
         parts by mole. The parts by mass and parts by mole would only be identical when MWA is equal to MWB. Therefore, it is relevant whether "parts" is mass, molar or volumetric because the result would not always be substantially identical for aqueous starting materials.
Applicants argue a POSITA in chemistry would know that "parts" generally refers to mass (i.e., wt.-%) and/or moles, where the result is also substantially identical (in that a mole, or 6.02214076 × 1023 elementary entities, is also weight based) with solids (P7/¶1). Using the mixing ratio of 1 : 3 exemplified by the applicant, the results are not identical and depend on the molecular weight of the solids. A mixture containing 1 part by mass of A and 3 parts by mass of B would contain              
                
                    
                        1
                    
                    
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                
                 
            
        parts by mole of A, where MWA is the molecular weight of A, and              
                
                    
                        3
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
                 
            
        parts by mole of B, where MWB is the molecular weight of B. Normalizing to 1 parts by mole of A, the mixture would contain 1 parts by mole of A and              
                
                    
                        3
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
            
         parts by mole. The parts by mass and parts by mole would only be identical when MWA is equal to MWB. Therefore, a POSITA in chemistry would know that "parts" generally refers to mass (i.e., wt.-%) and/or moles, where the result is not substantially identical with solids.
            
                
                    
                        1
                    
                    
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                
                 
            
        parts by mole of A, where MWA is the molecular weight of A, and              
                
                    
                        3
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
                 
            
        parts by mole of B, where MWB is the molecular weight of B. Normalizing to 1 parts by mole of A, the mixture would contain 1 parts by mole of A and              
                
                    
                        3
                        
                            
                                M
                                W
                            
                            
                                A
                            
                        
                    
                    
                        
                            
                                M
                                W
                            
                            
                                B
                            
                        
                    
                
            
         parts by mole. The parts by mass and parts by mole would only be identical when MWA is equal to MWB. For example, a mixture containing one gram of carbon and one gram of silicon would have a mass ratio of 1 : 1. However, the mole ratio would be 1 : 2.3 because the mixture contains             
                
                    
                        1
                    
                    
                        12
                    
                
                 
            
        moles of carbon and             
                
                    
                        1
                    
                    
                        28
                    
                
            
         moles of silicon. Therefore, parts based on mass and moles does not lead to the same result.
Applicants argue the density of polyethylene (i.e., both low density polyethylene and medium density polyethylene) is about 0.92 g/mL at 25 °C, while the density of polyisobutylene is also 0.92 g/mL at 25 °C (P8/¶1). The instant specification does not describe the type of polyethylene used. The density of polyethylene ranges from 0.88 to 0.96 g/mL. The density of polyethylene is not necessarily identical to the density of polyisobutylene. Further, the instant specification does not describe the molecular weight of polyethylene or polyethylene. As detailed above, the comparison of a mass ratio, a mole ratio, and a volume ratio of a mixture depends on the density of the molecular weight of the substances of the mixture. The following tables detail how the claimed ratio is not identical for mass, molar, and volumetric basis.

Polymer
parts by mass
parts by volume
parts by volumeA
parts by volumeB
parts by volumeC
PEL
1
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                    
                                
                            
1
1
1
PIBL
5
                                
                                    
                                        
                                            5
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            5
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
4.78
5.22
PEU
1
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                    
                                
                            
1
1
1
PIBU
20
                                
                                    
                                        
                                            20
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            20
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
19.13
20.87

Table 1: A normalized to 1 part by volume of polyethylene; B ρPE=0.88 g/cm3, ρPIB=0.92 g/cm3; C ρPE=0.96 g/cm3, ρPIB=0.92 g/cm3.
Polymer
parts by mass
parts by mole
parts by moleD
parts by moleE
parts by moleF
PEL
1
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                    
                                
                            
1
1
1
PIBL
5
                                
                                    
                                        
                                            5
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            5
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
10
2.5
PEU
1
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                    
                                
                            
1
1
1
PIBU
20
                                
                                    
                                        
                                            20
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
                                
                                    
                                        
                                            20
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    E
                                                
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    W
                                                
                                                
                                                    P
                                                    I
                                                    B
                                                
                                            
                                        
                                    
                                
                            
40
10

Table 2: D normalized to 1 part by mole of polyethylene, E MWPE=2·106 g/mol, MWPIB=1·106 g/mol, F MWPE=1·106 g/mol, MWPIB=2·106 g/mol.
Therefore, the density of polyethylene is not necessarily is about 0.92 g/mL at 25 °C.

Applicant's arguments with respect to Hakarine, Yanagi, and Li have not been considered because they are directed to limitations that raise new issues that would require further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725